IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20261
                        Conference Calendar



DANNY HENRY,

                                    Plaintiff-Appellant,

versus

K. COBBS, Officer;
T. FITCH, Officer,

                                    Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1164
                       --------------------

                          August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Danny Henry, Texas prisoner # 688114, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 lawsuit as frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).     He renews his claim

that the defendant prison guards verbally threatened and

intimidated him, in violation of the Eighth Amendment.     He

additionally asserts, for the first time on appeal, that he is

entitled to relief under the Texas Tort Claims Act.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20261
                                 -2-

     Henry’s claims are not actionable under § 1983.     Verbal

threats and name-calling by prison guards do not amount to a

constitutional violation.    See Bender v. Brumley, 1 F.3d 271, 274

n.4 (5th Cir. 1993)(pretrial detainee case); Lynch v. Cannatella,

810 F.3d 1363, 1376 (5th Cir. 1987).    Section 1983 is not the

appropriate vehicle for Henry’s newly-raised state-law tort

claim.   See Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200

(5th Cir. 1994).

     Because Henry did not assert a claim of a constitutional

violation, the district court did not abuse its discretion in

dismissing the complaint as frivolous.     See Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).   Henry’s appeal is without

arguable merit and is thus frivolous.      Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983).   Because the appeal is frivolous, it

is dismissed.   5th Cir. R. 42.2.

     APPEAL DISMISSED.